Citation Nr: 0203684	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  00-05 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1939 to January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the Reno, 
Nevada Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the benefits sought.

In the claim which gave rise to this appeal, the veteran 
specifically indicated he was seeking service connection for 
the disabilities of asbestosis and PTB.  Those were the 
matters addressed by the RO, and the matters raised in the 
veteran's notice of disagreement.

The record appears to raise further issues of entitlement to 
service connection for various other disabilities - lung 
pathology other than that attributed to asbestosis or PTB.  
The veteran has not claimed service for such disabilities, 
and the RO has not adjudicated such claims.  Consequently, 
claims of service connection for lung disabilities other than 
those specifically claimed by the veteran are not in the 
Board's jurisdiction.  The matter of service connection for 
lung disability other than asbestosis or PTB is referred to 
the RO for any further action/clarification indicated.


FINDINGS OF FACT

1.  PTB was not manifested in service or within 3 years 
following the veteran's separation from service, and it is 
not shown that the veteran has PTB or disability residual 
from PTB which is related to service.

2. It is not shown that the veteran has asbestosis.



CONCLUSIONS OF LAW

1.  Service connection for pulmonary tuberculosis is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5103, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2001).

2.  Service connection for asbestosis is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters - VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA); codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has now 
issued final regulations implementing the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA applies to 
this claim although it was filed before the date of 
enactment, November 9, 2000, because it was not final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, the Board finds that VA's duties under the VCAA have 
been met.

In a supplemental statement of the case (SSOC), the RO 
addressed the claims on the merits, and did not base its 
determination, as previously, on the concept of a well-
grounded claim.

Discussions in the rating decisions, the Statement of the 
Case (SOC), and SSOCs, in particular the SSOC dated in 
September 2001, informed the veteran what was needed to 
substantiate the claims and what evidence was of record, and 
complied with VA's notification requirements.
VA also has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Here, the veteran has not indicated that there is any 
evidence outstanding relevant to the claims at issue.  He has 
been provided a VA medical examination in connection with his 
claims.  Manual provisions of M21-1 have been adhered to as 
necessary in adjudication of claims based on asbestos 
exposure.  Further medical opinion is not necessary to 
consider the issues addressed, as the record is adequate to 
fairly decide the merits of these claims.  

The RO has complied with, or exceeded, the mandates of the 
VCAA and its implementing regulations.  A remand to afford 
the RO initial review of these claims in light of the 
regulations implementing the VCAA would serve no useful 
purpose.

Evidence

The veteran's service medical records reveal that on January 
6, 1943, possible chronic PTB was diagnosed.  He had 
complained of a chronic cough with occasional blood streaked 
sputum for the preceding two months.  One sputum sample 
revealed acid fast bacteria.  He had night sweats and lost 
about 10 lbs. in four months.  By January 25, 1943, following 
studies including X-ray, the diagnosis was amended to 
pneumonia, broncho.  A note dated in February 1943 reveals 
that the veteran was hospitalized to rule out clinical and X-
ray evidence of PTB.  Upon admission, he showed symptoms and 
physical signs of broncho pneumonia.  X-ray examination 
showed no evidence of PTB.  All symptoms had disappeared.  
Repeat X-ray also failed to show evidence of PTB.  

On the veteran's separation examination, dated in January 
1946, photofluorographic chest examination was negative.  The 
veteran's respiratory system was normal.

On VA compensation examination in March 1999, the examiner 
noted that he reviewed the veteran's service medical records.  
The veteran reported that in January 1943 he was placed in 
isolation because he had cough and bloody sputum and fever 
for about ten days.  He stated that he was isolated for about 
three weeks and then treated on a general medical ward for 
one more week.  He did not recall whether TB had ever been 
diagnosed.  He reported no lung or breathing problems since 
the episode in 1943.  He did not have any nightsweats or 
hemoptysis.  He did have a chronic cough with whitish sputum 
daily, especially during the morning hours.  He was a chronic 
smoker for about the last 60 years.  He claimed that in the 
Navy he was exposed to paint fumes, smoke, and asbestos, 
especially while working on new ships.  He felt that he had 
inhaled asbestos during his work on ships.  He did not 
complain of shortness of breath during routine activities, 
and could walk up to one half mile without shortness of 
breath at a slow pace.  He did complain of shortness of 
breath if he walked fast or did physically demanding work 
like washing or cleaning.

Physical examination showed the veteran had no edema, 
clubbing, cyanosis, or chest deformity.  His breath sounds 
were normal without any rales or rhonchi.  Pulmonary function 
tests were consistent with moderate obstructive pulmonary 
disease, without significant response to bronchodilation.  
There was also evidence of mild restrictive lung disease.  
The chest X-ray examination revealed increased markings in 
the right lower lobe, probably consistent with pleural 
scarring.  There was a small area of radiodensity in the 
right upper lobe consistent with fibrosis.  There was 
calcification of hilar lymph nodes, suggesting old 
ganglionitis [probably granulomatous] process like 
tuberculosis, and there was hyperaeration of lung fields 
consistent with COPD.  There were no significant interstitial 
markings in the lower lung fields to suggest asbestosis and 
there were no pleural plaques suggestive of asbestos related 
disease.  The diagnoses were chronic nicotine dependence, not 
acquired during military service; moderately severe 
obstructive pulmonary disease related to chronic nicotine 
dependence; and probable healed PTB with mild residual 
pulmonary parenchymal and pleural scarring resulting in mild 
restrictive lung disease.  There was no clinical evidence of 
active PTB.  The examiner noted there was no clinical 
evidence of pulmonary asbestosis.

Letters from the Western Institute for 
Occupational/Environmental Science, Inc. (WIOES), dated in 
October 1978, February 1979, and March 1979, note that the 
veteran participated in the Bay Area Asbestos Surveillance 
Project, which included interpretation of chest X-rays.  It 
was noted that X-rays showed "a questionable abnormality" 
that was not thought to be an immediately serious problem.

The veteran also submitted private medical records dating 
from November 1996 to October 2000 from the Washoe Medical 
Center.  These records, in relevant part, reflect treatment 
for pneumonia and COPD.  During hospitalization in October 
2000, the diagnoses were right basilar pneumonia, COPD due to 
tobacco abuse, and question of asbestosis.  The "question of 
asbestosis" diagnosis appears to be based on a history of 
asbestos exposure provided by the veteran.

Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).

The Court has held that, in order to prevail in a claim of 
service connection on the merits, there must be: (1) medical 
evidence of current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Tuberculosis may be presumed to have been incurred in service 
if it was manifested to a degree of 10 percent or more within 
three years after separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

To establish entitlement to service connection for an 
asbestos related disease, a claimant must present specific 
evidence of inservice exposure to asbestos, and also of a 
relationship between such exposure and the disability for 
which service connection is claimed.  Dyment v. West, 
13 Vet. App. 141, 145 (1999); VAOPGCPREC 4-2000.  VA has 
published guidelines for compensation claims based on 
asbestos exposure in Veterans Benefits Administration 
Adjudication Procedure Manual M21-1 (M21-1), Part VI, para. 
7.21 (January 31, 1997).  The guidelines include a 
nonexclusive listing of asbestos related 
diseases/abnormalities, including asbestosis.  M21-1, Part 
VI, par. 7.21(a)(1) & (2).  

Although a lay person is not competent to testify as to the 
cause of disease, a veteran is competent to testify as to the 
facts of asbestos exposure. McGinty v. Brown, 4 Vet. App. at 
432.

Analysis

Although the veteran's service medical reflect consideration 
of the possibility that he had PTB, diagnostic studies in 
service, including X-rays, ultimately established that he did 
not have PTB, and that the proper diagnosis was pneumonia, 
which resolved with treatment.  The veteran himself has 
indicated that he does not know whether PTB was diagnosed in 
service.  Hence, service connection for PTB on the basis that 
it was first shown in service is not warranted.  Likewise, 
there is no evidence that PTB was manifested in the three 
years following the veteran's discharge from active duty.  
Accordingly, presumptive service connection also is not 
warranted.  

The veteran does not have active PTB.  A VA examiner has 
noted that the veteran has "probable healed PTB with mild 
residual pulmonary parenchymal and pleural scarring resulting 
in mild restrictive lung disease."  However, there is no 
competent evidence relating any current lung pathology to PTB 
in service.  Without any evidence of a nexus between current 
disability stemming from PTB and service, service connection 
for PTB is not warranted.  Hickson v, West, 12 Vet. App. 247 
(1999).   

Regarding service connection for asbestosis, the analysis of 
that claim begins with factfinding whether such disability is 
present.  Medical evidence of current disability is a 
threshold requirement for establishing service connection for 
a claimed disability.  Here, the veteran's treatment records 
and the report of a VA examination do not reveal the presence 
of asbestosis, and the veteran has not identified any 
outstanding medical records that might confirm he has such 
disease.  In fact, the March 1999 VA examiner specifically 
noted "No clinical evidence of pulmonary asbestosis."  
There is no need to consider further M21-1 guidelines for 
processing asbestos exposure related claims, including a 
determination as to asbestos exposure in service.  Without 
evidence of current claimed disability, service connection 
for such disability may not be established.  See Hickson, 
12 Vet. App. at 253. 


ORDER

Service connection for asbestosis and PTB is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

